          Case 2:20-cv-00955-NR Document 30 Filed 09/24/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA


                                                Master File No. 2:20-cv-00955-NR

 IN RE MYLAN N.V. SECURITIES                    CLASS ACTION
 LITIGATION
                                                STIPULATION AND ORDER SETTING
                                                SCHEDULE FOR FILING OF
                                                CONSOLIDATED AMENDED COMPLAINT
                                                AND MOTION TO DISMISS BRIEFING


       Lead Plaintiff Public Employees’ Retirement System of Mississippi (“PERS”) and

Defendants Mylan N.V., Heather Bresch, Rajiv Malik, Anthony Mauro, and Kenneth Parks

(“Defendants,” and together with PERS, the “Parties”), hereby stipulate and agree as follows:

       WHEREAS, on September 2, 2020, the Court entered an Order granting the Parties’ joint

stipulation to extend Defendants’ time to respond to the Complaint pending the appointment of a

lead plaintiff and the filing of an operative complaint by such lead plaintiff (ECF No. 21);

       WHEREAS, pursuant to the Parties’ joint stipulation, the Parties agreed to submit to the

Court a proposed schedule for filing an amended complaint and briefing on any motion(s) to

dismiss or response thereto within fourteen (14) days of the entry of an order appointing lead

plaintiff and lead counsel;

       WHEREAS, on September 14, 2020, the Court entered an Order appointing PERS as Lead

Plaintiff, and approving its selection of Bernstein Litowitz Berger & Grossmann LLP and Kessler

Topaz Metzler & Check LLP as Lead Counsel (ECF No. 23);

       WHEREAS, following the appointment of Lead Plaintiff and Lead Counsel, the parties

met and conferred and agreed on a schedule for Lead Plaintiff to file its consolidated amended

complaint and for Defendants’ responses thereto;
             Case 2:20-cv-00955-NR Document 30 Filed 09/24/20 Page 2 of 3




        WHEREAS, the Parties have agreed to the schedule stipulated below to accommodate the

Parties’ existing litigation schedules and Covid-19-related logistical challenges;

        NOW, THEREFORE, the Parties hereby stipulate and agree and respectfully request that

the Court enter an Order as follows:

        1.      Lead Plaintiff shall file its Consolidated Amended Complaint (“CAC”) on or before

November 13, 2020;

        2.      Defendants shall move to dismiss, answer, or otherwise respond to the CAC on or

before January 19, 2021;

        3.      Should Defendants move to dismiss the CAC, Lead Plaintiff shall file a response

to the motion on or before March 16, 2021; and

        4.      Defendants shall file a reply in further support of the motion on or before April 30,

2021.

DATED: September 23, 2020

 BERNSTEIN LITOWITZ BERGER                        PIETRAGALLO GORDON ALFANO
  & GROSSMANN LLP                                 BOSICK & RASPANTI, LLP

 /s/ Katherine M. Sinderson                       /s/ William Pietragallo II
 Katherine M. Sinderson                           William Pietragallo II (PA I.D. #16413)
 Abraham Alexander                                John A. Schwab (PA I.D. #89596)
 Kate W. Aufses                                   One Oxford Centre, 38th Floor
 1251 Avenue of the Americas                      Pittsburgh, PA 15219
 New York, NY 10020                               Tel.: (412) 263-1818
 Tel.: (212) 554-1400                             Fax: (412) 263-4200
 Fax: (212) 554-1144                              wp@pietragallo.com
 katiem@blbglaw.com                               jas@pietragallo.com
 abe.alexander@blbglaw.com
 kate.aufses@blbglaw.com                          WILSON SONSINI GOODRICH &
                                                  ROSATI, P.C.
KESSLER TOPAZ METZLER                             Nina F. Locker
  & CHECK LLP                                     650 Page Mill Road
Andy Zivitz                                       Palo Alto, CA 94304
Eli Greenstein                                    Tel.: (650) 493-9300
280 King of Prussia Road                          Fax: (650) 565-5100

                                                  2
         Case 2:20-cv-00955-NR Document 30
                                        27 Filed 09/24/20
                                                 09/23/20 Page 3 of 3




Radnor, PA 19087                         nlocker@wsgr.com
Tel.: (610) 667-7706
Fax: (610) 667-7056                      Michael S. Sommer
azivitz@ktmc.com                         Jessica L. Margolis
egreenstein@ktmc.com                     Sheryl Shapiro Bassin
                                         1301 Avenue of the Americas, 40th Floor
Counsel for Lead Plaintiff and           New York, NY 10019-6022
Lead Counsel for the Class               Telephone: (212) 999-5800
                                         Facsimile: (212) 999-5801
WEISS BURKARDT KRAMER LLC                msommer@wsgr.com
M. Janet Burkhardt (PA I.D. #85582)      jmargolis@wsgr.com
445 Fort Pitt Boulevard, Suite 503       sbassin@wsgr.com
Pittsburgh, PA 15219
Tel.: (412) 391-9890                     Counsel for Defendants
Fax: (412) 391-9685
jburkardt@wbklegal.com

Liaison Counsel for Lead Plaintiff



                24th day of _______________,
SO ORDERED this ____          September      2020.


                                             s/ J. Nicholas Ranjan
                                            __________________________
                                            The Honorable Nicholas Ranjan
                                            United States District Court Judge




                                        3
